Citation Nr: 0317318	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-03 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bruxism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from June 1977 to 
June 1999. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Wichita, Kansas, which denied the veteran's 
claim seeking entitlement to service connection for bruxism. 


REMAND

Service medical records show that the veteran was prescribed 
a mouth guard for his bruxism.  In 1984, he underwent a full 
mouth equilibration and occlusal adjustment.  He was 
diagnosed at a September 1999 VA examination with significant 
attrition of the teeth secondary to bruxism.  

The M&ROC denied the veteran's claim after basically 
determining that the veteran's bruxism was a congenital 
defect.  Congenital or developmental defects as such are not  
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The VA Office of General 
Counsel distinguished between the circumstances in which 
service connection may be considered for diseases or 
disorders of congenital or developmental origin as opposed to 
congenital or developmental defects. VAOPGCPREC 82-90.  
Citing Thompson v. United States, 405 F.2nd 1239 (Ct.Cl. 
1969), it was held that congenital or development defects may 
not be service-connected because they were not diseases or 
injuries under the law.  It was further held that many such 
defects can be subject to superimposed disease or injury 
during service.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  Inasmuch as it is 
not clear if the veteran's bruxism is a congenital defect, 
and if so, whether it was subject to a superimposed disease 
or injury during service, the veteran's claim must be 
remanded for a VA examination to determine the etiology of 
the veteran's bruxism.  

As such, the veteran's claim is REMANDED to the M&ROC for the 
following action:

1.  The M&ROC should assure that copies 
of all current relevant medical reports 
regarding the veteran's teeth are 
included in the claims folder.

2.  The veteran should be scheduled for a 
VA dental examination.  The claims 
folder, to include all evidence added to 
the record in accordance with paragraph 2 
above, and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should determine the nature and 
likely etiology of any dental disorders 
found.  The examination report should 
include responses to the following 
medical questions regarding the veteran's 
teeth:

a.  Provide diagnoses of all dental 
disorders the veteran has that are 
manifested by bruxism.
 
b.  For each diagnosis reported in 
resp[onse to (a), above, state 
whether the disorder is a congenital 
or developmental defect.

c.  For each congenital or 
developmental defects identified in 
response to (b), state whether there 
was a superimposed disease or injury 
in service?  The examiner should 
answer this question with specific 
reference to the procedure the 
veteran underwent on his mouth in 
1984.

d.  For all disorders identified in 
(a) which are not congenital or 
developmental, state as precisely as 
possible the time of onset of such 
disorders.  Again, the examiner 
should specifically refer to the 
procedure the veteran underwent on 
his mouth in 1984.

e.  For any disorders which are not 
congenital or developmental but 
which had their onset prior to 
service, was there an increase in 
severity of the specific disorder 
beyond the natural progression of 
the disease?  Again, the examiner 
should specifically refer to the 
procedure the veteran underwent on 
his mouth in 1984.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  In the event that the veteran's claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.  If further 
appellate action is necessary, it should 
be accomplished.  Thereafter, the case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




